DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-29 are currently pending and examined on the merits. 
Claim Interpretation
With respect to claims 1-20, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure. Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. For example, “derived from stem cells in vitro” does not clearly describe a structural limitation of the claimed product. Similarly, “wherein the levels of NKX6.1 and ISL1 are determined utilizing immunocytochemistry” and “wherein the levels of NKX6.1 and ISL1 are determined utilizing flow cytometry” do not clearly define a structural limitation. Consequently, claims 1-17 are interpreted as an in vitro population of cells wherein at least 30% of the cells in the population express NKX6.1 and ISL1, at least 30% of the cells in the population express ISL1 but do not express NKX6.1, and less than 20% of the cells in the population express NKX6.1 but do not express ISL1. Claims 18-29 are interpreted as a an in vitro 
With respect to claims 22, 24, and 25 is not limited by language that does not limit the claim to a particular structure. That is, intended use of composition is insufficient to distinguish the structure of the composition from the prior art. See MPEP §§ 2111.02 and 2111.04. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. For example, “if implanted into a patient” does not clearly define a structural limitation of the composition. Consequently, these limitations are not considered in analyzing the patentability of the composition.
Claim Objections
Claims 20, and 28-29 are objected to because of the following informalities. Appropriate correction is required.
Claims 20, and 28-29 contains numerous abbreviations. The first time an abbreviated term appears in the claims it should be contained in parentheses preceded by the full term. 
	
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641,1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F. 2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish if). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G. D. Searie & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See MPEP § 2163.
The claims as presented require an in vitro population of cells wherein at least 30% of the cells are NXK6.1+/ISL1+ cells, at least 30% are NXK6.1-/ISL1+ cells, and less than 20% are NXK6.1+/ISL1-. The specification as originally filed contains no mention of a population of cells containing each of the recited cell types within the recited ranges. At paragraphs [0140] and [0316] the specification describes an intermediate cell composition containing about 25% NXK6.1+/ISL1+ cells, 14.5% NXK6.1-/ISL1+ cells, 
The parent applications, US Application No. 17/171,497 and PCT Application No. PCT/US2019/045985, which are incorporated by reference in the present application likewise contain no mention of a population of cells containing each of the recited cell types within the recited ranges. Claim 58 of the parent applications recite a method of producing a cell population which may contain at least 30%  NXK6.1-/ISL1+ cells. Claim 58 may depend from claim 50 which recites a method of producing a cell population which may contain at least 30% NXK6.1+/ISL1+ cells. However, neither claim 58, claim 50, nor any of the preceding claims from which claim 50 may depend, describe anything with respect to NXK6.1+/ISL1- cells. Similarly, claim 80 recites a method of producing a cell population which may contain at least 30%  NXK6.1-/ISL1+ cells. Claim 80 may depend from claim 73 (through claim 77),  which recites a method of producing a cell population which may contain at least 30% NXK6.1+/ISL1+ cells. However, none of claims 80, 77, 73, nor any of the preceding claims from which claim 73 may depend, describe anything with respect to NXK6.1+/ISL1- cells. 
Under a broadest reasonable interpretation, the present claims encompass embodiments in which there are no NXK6.1+/ISL1- cells. However, as the specification and the parent applications are silent as to embodiments in which the composition contains each of NXK6.1+/ISL1+ cells, NXK6.1-/ISL1+ cells, and NXK6.1+/ISL1- cells, it is not clear that at the time of filing had full possession of the claims as presented, and the claims constitute new matter

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In view of the MPEP § 2106, claims 1-13, 18, and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Guidance
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly more than the judicial exception(s)? 
Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance
1) Statutory Subject Matter
Claims 1-13 are directed to a population of cells, which is a composition. Therefore, claims 1-13 are directed to statutory subject matter. Claims 18, and 21-29 are directed to a population of cells contained in a device, which is a composition. Therefore, claims 18-29 are directed to statutory subject matter. 

2A) Judicial Exception
1) Does the claim recite a judicial exception? Is the judicial exception markedly different from its naturally occurring counterpart?  
Claims	1-13 recite a judicial exception because the claims are directed to a population of cells, which is a product of nature. The cell population contains no differences in function, structure, or other characteristics from a naturally occurring cell population. See for example, Eberhardt et al (Multipotent nestin and ISL-1 positive mesenchymal stem cells isolated from human pancreatic islets. Biochemical and Biophysical Research Communications, Vol. 345, No. 3 (7 July 2006) pages 1167-1176., hereinafter Eberhardt) which discloses that pancreatic mesenchymal cells display the expression profile NXK6.1-/ISL1+, and primary islets demonstrate the expression profile NXK6.1+/ISL1+ (Fig. 4). Thus, the claims are directed to a product of nature judicial exception.
Claims 18, and 21-29 likewise are directed to a population of cells, which is a product of nature. The claims further require a generic device containing the population of cells. The device is described at a high level of generality and may encompass implements such as umbilical cord, or extracellular matrices, which are themselves products of nature. Claims 28 and 29 comprise certain components, which include additional natural products. There is nothing to indicate that the combination of the claimed cells and a generic device results in any differences in function, structure, or other characteristics which amount to a markedly different characteristic from the naturally occurring products; there are no synergistic effects. Thus, the claims are directed to a product of nature judicial exception.
2) Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Claims 1-13 do not recite additional elements that integrate the judicial exception into a practical application because the claims do not include any elements beyond the cells themselves. Characteristics of the cells are not considered additional elements; they further define the cell population itself. With respect to claims 18, and 21-27, the claims do not recite additional elements that integrate the judicial exception into a practical application because the claims merely amount to an instruction to include the 
2B) Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because with respect to claims 1-13 the claims do not contain any additional elements. With respect to claims 18, and 21-29, the device is recited at such a high level of generality as to include other natural products. 
Summary
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Korytnikov, Roman., Role of tankyrase inhibitors in the generation of NKX6-1+ endoderm. Dissertation, University of Toronto (2016). 
US Publication No. 2021/0198633, priority to 62/678,489 dated 5/31/18
Brolen et al., Signals from the embryonic mouse pancreas induce differentiation of human embryonic stem cells into insulin-producing β-cell-like cells. Diabetes, Vol. 54, No. 10 (October 2005) pages 2867-2874 (cited on IDS dated 9/23/21).

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632